                                           Case 4:21-cv-01838-HSG Document 12 Filed 08/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TONY MAURICE BELFIELD,                          Case No. 21-cv-01838-HSG
                                   8                     Petitioner,                       ORDER GRANTING EXTENSION OF
                                                                                           TIME TO FILE ANSWER
                                   9              v.
                                                                                           Re: Dkt. No. 11
                                  10       WARDEN BRIAN KIBLER,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Respondent’s request for an extension of time to file his answer

                                  14   to the Court’s Order to Show Cause is GRANTED. Dkt. No. 11. Respondent1 shall file his

                                  15   answer by October 19, 2021. If Petitioner wishes to respond to the answer, he shall do so by

                                  16   filing a traverse with the Court and serving it on Respondent within thirty-five (35) days of the

                                  17   date the answer is filed.

                                  18          This order terminates Dkt. No. 11.
                                  19          IT IS SO ORDERED.

                                  20   Dated: 8/23/2021

                                  21                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28     Warden Jason Pickett is DISMISSED from this action because Warden Kibler was substituted as
                                       the proper respondent on May 21, 2021. Dkt. No. 7.
